1

2

3

4                        UNITED STATES DISTRICT COURT

5                        EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,          No. 2:17-cr-00009-GEB
8                Plaintiff,
9        v.                             RULING ON OBJECTION TO
                                        PRESENTECE REPORT
10   LARRY HAMPTON,
11               Defendant.
12

13            The     United   States   objects   to    “probation’s . . .

14   application of a minimal role [under USSG § 3B1.2(b)], as opposed

15   to a minor role, adjustment [in paragraph 23 of the Presentence

16   Report (‘PSR’)].”    Gov’t’s Sentencing Mem. at 2:5–6, ECF No. 74.

17   The United States argues:

18            [A]n in-between adjustment of 3-levels is
              more appropriate under USSG § 3B1.2(b). The
19            defendant      knowingly     facilitated     the
              importation of counterfeit goods and was an
20            integral     part    of     Michael    Hampton’s
              distribution network for the counterfeit
21            goods.     Although the defendant does not
              appear   to    have   re-sold   or   financially
22            benefitted from the resale of the goods
              (other than receiving approximately $25 per
23            day where he helped transport, store, or
              distribute the goods), it appears that
24            Michael Hampton would not have been able to
              move as much counterfeit product without the
25            defendant.     When Customs notified Michael
              Hampton of the seizure of some shipments of
26            counterfeit goods, Larry Hampton, III lent
              his name for shipments of goods and began
27            buying money orders to pay suppliers.        The
              government acknowledges that Larry Hampton,
28            III had a lesser role in the counterfeit
                                      1
1                   goods scheme, but disagrees that the role was
                    minimal, as opposed to minor or some middle
2                   ground.   Therefore, the government requests
                    that the Court apply a 3-level downward
3                   adjustment, making the total offense level
                    16, and the sentencing guideline range 21-27
4                   months.

5    Id. at 2:7-19.

6                   Defendant does not dispute the factual statements in

7    the United States’ objection. The objection is sustained, and the

8    following findings augment the factual findings in paragraph 23

9    of the PSR concerning the adjustment for Defendant’s role in the

10   criminal       offense.     See     USSG       §       3B1.2   cmt.   n.3(C)   (stating     in

11   pertinent part when determining what role of offense adjustment

12   to apply “the court should consider [a] non-exhaustive list of

13   factors” including “the degree to which the defendant understood

14   the    scope     and   structure         of    the       criminal     activity,”    and    “the

15   nature     and    extent       of    the       defendant’s          participation    in    the

16   commission of the criminal activity.”). Defendant was an integral

17   part     of      Michael       Hampton’s           distribution         network     for    the

18   counterfeit goods.             When Customs notified Michael Hampton of the

19   seizure of some shipments of counterfeit goods, Defendant lent

20   his name for shipments of goods and began buying money orders to

21   pay    suppliers.          Defendant          helped      load   counterfeit       goods    and

22   signed for packages, at least one and as many as four per week,

23   from     China         which        he        recognized         contained        counterfeit

24   merchandise."          PSR at para 8.                   Defendant also signed for and

25   received a package of counterfeit goods from Hong Kong." PSR at

26   para 6.        Defendant distributed counterfeit goods at the storage

27   facility; Michael Hampton said during his interview with federal

28   agents that Defendant “had been selling [counterfeit] goods for .
                                                        2
1    . . two years.” PSR at Para. 9. The sentencing record evinces

2    that Defendant understood the scope and structure of the criminal

3    activity.    Given       the   extent        and    duration      of   Defendant’s

4    involvement in the counterfeit criminal venture, a three-level

5    reduction    in    his     offense      level      is      warranted   considering

6    Defendant’s role in the criminal activity relative to that of

7    Michael Hampton.

8                Therefore, Defendant’s total offense level is 16, and

9    the advisory sentencing guideline imprisonment range is 21-27

10   months.

11               The   Probation    Department          shall    be   included   in   the

12   service of this order, and these rulings shall be “append[ed to

13   a] copy of the presentence report made available to the Bureau of

14   Prisons.”    Fed. R. Crim. P. 32(i)(3)(C).

15   Dated:    March 22, 2019

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              3
